Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed on 7/1/22.  Claims 1-2,6-7,10-12 are amended.  Claims 3-4,8 are cancelled and claims 13-16 are added.  Claims 1-2,5-7,9-16 are pending.
The previous 112 second paragraph rejection is withdrawn due to the amendment.  However, the amendment raises new 112 issues as followed.

Claim Rejections - 35 USC § 112
Claims 2,10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 is vague and indefinite.  The claim recites the step of “ cold addition of the mixture of texturizers to water”.  The claim depends from claim 1 which recites the mixture of texturizers as comprising a mixture of thickeners and gelling agents.  However, claim 2 also recites the step of “ addition of the mixture of thickerners and gelling agents and keeping the composition in suspension”.  It is not clear what is intended by this step because the previous step already recites the adding the mixture of texturizers , which is a mixture of thickeners and gelling agents, to water.  Also, it is unclear what the recitation “ the composition” in subsequent steps  is referring to because the previous step of cold addition does not recite forming a composition.
Claim 10 has the same problem as claim 2.
Claim 11 is vague and indefinite.  The method is directed to a method of use of the composition; however, there is no recitation of any method step.  It is not clear what is being claimed. 
	Claim 12 has the same problem as claim 11.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-12 are rejected under 35 U.S.C. 101 because the claimed invention is not supported by either an asserted utility or a well-established utility.
The recitation of method of use of composition without defining of processing steps is not an asserted ultility or well-established utility
Claims 11-12 are also rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. Specifically, because the claimed invention is not supported by either an asserted utility or a well-established utility for the reasons set forth above, one skilled in the art clearly would not know how to use the claimed invention.
Claim Rejections - 35 USC § 103
Claim(s) 1-2,5-7,9-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Magana ( 2016/0242450).
For claim 1, Magana discloses a sterilized composition comprising a mixtures of texturizers, water.  The mixture of texturizers comprising a mixture of thickeners and gelling agents. For claim 2, how the composition is obtained does not determine the patentability of the product.   For claim 5, Magana discloses the gelling agent is in amount of .1-12 and includes agar which is considered to be the same as the claimed texturizer.  For claim 7, Magana discloses the gel which is solid form and shelf stable packaged food.  Thus, it is a solid form.  The product is the same as claimed.   The gel can be added as supplement to food.  The same composition is disclosed.    For claim 9, Magana discloses food preparation comprising the composition.  For claims 11,12, Magana discloses method of use of the composition in food.  
( see paragraphs 0006,0013,,0023,0030,0031-0035,0037-0045,0060-0065)
Magana does not disclose the specific combination as in claim 1, the amount as in claim 6 and the adding steps as in claim 10, the feature of melted or cut or grated or mixed as in claim 11 and the amounts as in claims 13-16.
Magana disclose combination of different gelling agents including the all the claimed gums such as  agar,glucomannan, xanthan gum, guar gum, locust bean gum ( locust bean gum is also known as carob gum).  Magana also discloses locust bean gum can be added to agar gel to make it more elastic.  Magana also discloses to use guar gum as soluble fiber source.   It would have been an obvious matter of preference to use combination of agar, xanthan, carob, guar and konjac because they are all disclosed in Magana.  It would have been obvious to one skilled in the art to determine the amounts of individual gums depending on the flavor, consistency and texture desired as each gum is different and would provide different texture, flavor and consistency.  Determining the individual amounts would have been within the skill of one in the art through routine experimentation.  Applicant has not established any criticality or unexpected result with respect to the claimed amounts. It would have been obvious to vary the amount of gelling agent relative to water depending on the degree of softness and degree of gelling desired.  Such amount can readily be determined by one skilled in the art.  It would have been readily apparent to one skilled in the art that the forming of gel would require the steps of adding the agents such as thickener like gelatin, gelling agents as texturizer to water.  Magana discloses packaging and sterilizing.  It would have been obvious to mix to form uniform mixture and cool to set the gel.  The packaging would isolate the product.  The claim does not define what isolate constitutes.  It would have been readily obvious to one skilled in the art to cut, grate, melt or mix the gel before mixing into food to obtain a uniform mixing of the gel with the food.
Claim(s) 1-2,5-7,9-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perrine ( 2013/0309385).
For claim 1, Perrine discloses a sterilized composition comprising a mixture of texturizers, water, and a mixture of thickeners and gelling agents.  Perrin discloses gums as shown in paragraph 0063. For claim 2, how the composition is obtained does not determine the patentability of the product.   For claim 5, the amount of gelling agent which is the same as the claimed texturizer is in amount of from .1-20%.  For claim 7, Perrine discloses the composition is a packaged food concentrate in the form of a gel.  Thus, it is solid at room temperature.  Perrine discloses incorporating the composition into other food products.  For claim 9, Perrine discloses food preparation comprising the composition.  For claims 11,12, Perrine discloses the use of the composition in food.  ( see paragraphs 0008-0025-0035,0044,0053-0067,0087-0101)
Perrine does not disclose the specific combination as in claim 1, the amount as in claim 6 and the adding steps as in claim 10, the feature of melted or cut or grated or mixed as in claim 11 and the amounts as in claims 13-16.
Perrine disclose combination of different gelling agents including agar,glucomannan, xanthan gum, guar gum, carob flour, konjac flour ( paragraph 0063).  Thus, it would have been an obvious matter of preference to use combination of agar, xanthan, carob, guar and konjac because they are disclosed to be used as gelling agents.    It would have been obvious to one skilled in the art to determine the amounts of individual gums depending on the flavor, consistency and texture desired as each gum is different and would provide different texture, flavor and consistency.  Determining the individual amounts would have been within the skill of one in the art through routine experimentation.  Applicant has not established any criticality or unexpected result with respect to the claimed amounts.  It would have been obvious to vary the amount of gelling agent relative to water depending on the degree of softness and degree of gel desired.  It would have been obvious to add the ingredients cold because the gelling agents are activated by heating which would sterilize the mixture.  In example 1, Perrine discloses the mixture is heated and kept at 83 degrees C  to stimulate a pasteurization step.  Perrine disclose shearing and cooling.  The packaging would isolate the product.  The claim does not define what isolate constitutes. .  It would have been readily obvious to one skilled in the art to cut, grate, melt or mix the gel before mixing into food to obtain a uniform mixing of the gel with the food.
Response to Arguments
Applicant's arguments filed 7/1/22 have been fully considered but they are not persuasive. 
With respect to the 101 rejection, applicant states the amendment render the rejection moot.  The amendment does not  overcome the rejection.  The rejection is maintained as explained above.
With respect to the prior art rejection, applicant argues Magana and Perrine do not describe or suggest that the functional gels or the food concentrate respectively can be used as a composition for texturing reconstituted foods.  This argument is not persuasive.  Magana discloses the gel can be used as food, food ingredients, food supplement.  The use of the gel as food ingredient mean the gel is added along with other ingredient to make good.  Magana discloses that contemplated products including nutrition bar, meal replacement, gel drinks, shakes etc..  In paragraph 0021, Magana discloses “ functional-gels which may be consumed directly or may be incorporated into foods , functional food, beverages”.  The gel contains thickeners and gelling agents as claimed.  Thus, it would change the texture of the food when it’s added to the food.  Also, for claim 1, the limitation of “ for texturizing reconstituted foods” is an intended use which doesn’t determine the patentability of the product.  In any event, Magnana discloses such usage.
Perrine discloses the same usage.  In paragraph 0044, Perrine discloses “ food concentrate is a food product that is usually diluted before consumption.  In this way, it should be discriminated from a ready-to-eat product”.  This disclosure clearly suggests that the concentrate gel is added with other ingredients in food.  In paragraph 0115, Perrine discloses the concentrate is used to prepare sauce, soup or gravy.  Since the concentrate contains gelling agents and thickeners, it is obvious it will change the texture of the food when added.  
Applicant further argues that adding the gels of Magana and Perrine would greatly modify the flavors and nutritional values well above what is expected in a healthy food preparation.  The basis of this argument is not understood.  The claims do not define any parameter on flavor or nutritional values.  The argument is also speculative as applicant has not shown that using the gel will alter the nutritional values well above what is expected to be healthy preparation.  Applicant has not given any factual evidence on baseline for healthy preparation. 
 With respect to the combination of gums, the examiner maintains her position that the combination would have been readily obvious to one skilled in the art as both Magana and Perrine disclose all the claimed gums.  Applicant argues that various studies and observation have been carried out on people with dysphagia and that foods textured using the composition according to the invention have a considerably higher return rate of empty plates in comparison with commonly served foods.  The disclosure is not evidence of unexpected result as the comparison is not against different combinations of gum.  Also, it is not known what is contained in the commonly served foods.  Also, the studies would not be considered scientifically objective as nothing is known of the condition of the people consuming the foods.  Applicant argues Magana and Perrine do not contain any incentive or motivation to provide reconstituted food preparations to people with dysphagia.  They describe preparations to be consumed directly or only diluted in water.  This argument is not persuasive.  The claims do not have any limitation on food preparations for people with dysphagia.  It is not an issue requiring consideration.  Both Magana and Perrine disclose the gel as an ingredient in food; the gel is not for direct consumption.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




August 17, 2022
/LIEN T TRAN/Primary Examiner, Art Unit 1793